              Case 1:19-cv-05062-PAE Document 39 Filed 09/27/19 Page 1 of 1




                                                                                                 767 Fifth Avenue
                                                                                         New York, NY 10153-0119
BY ECF                                                                                        +1 212 310 8000 tel
                                                                                              +1 212 310 8007 fax

                                                                                                Gary D. Friedman
                                                                                                +1 (212) 310-8963
September 27, 2019                                                                       gary.friedman@weil.com




Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Guy Carpenter & Co., LLC and Marsh & McLennan Cos., Inc. v. Timothy Gardner, Nicholas
    Durant, and Claude Yoder, Case No. 19-cv-5062 (PAE)

Dear Judge Engelmayer:

         We represent Plaintiffs Guy Carpenter & Company, LLC and Marsh & McLennan Companies,
Inc. (“Plaintiffs”) in the above-referenced action. On behalf of Plaintiffs and Defendants, we submit this
letter to jointly request a one (1) week extension, through Friday, October 4, 2019, for the parties to
submit their joint status report.

        Pursuant to the Court’s Order dated June 4, 2019 (ECF No. 19), which instructed the parties to
submit joint status reports every thirty (30) days, the next joint status report is due today. The parties are
in the process of conferring with each other on certain issues, and require the additional week to
complete that process. This is the parties’ first request for an extension of the time to submit their joint
status letter. Pursuant to the Court’s June 4, 2019 Order, the parties will continue to provide joint status
reports every 30 days (counting either from today or from next Friday, whichever the Court prefers).

Respectfully submitted,


/s/ Gary D. Friedman


Gary D. Friedman


cc: Defendants’ Counsel
